Citation Nr: 0919838	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1969 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, denying the Veteran's claims of entitlement 
to service connection.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability did not 
manifest during, and was not aggravated by, the Veteran's 
military service.  

2.  The Veteran's bilateral tinnitus did not manifest during 
or as a result of the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied, for the most part, by 
way of a letter sent to the Veteran in July 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a letter dated March 2006, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  In any event, because the claim is 
being denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in October 2005, and VA has obtained these 
records.  VA has also incorporated the Veteran's private 
medical evidence into the record of evidence.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service incurrence of 
that disability, but may bring a claim for aggravation of 
that disability.  In that case, § 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's bilateral hearing loss did not manifest during, and 
was not aggravated by, the Veteran's military service.  As 
such, service connection is not warranted.  

Under applicable laws and regulations, the rating assigned 
for hearing loss is determined by a mechanical application of 
the rating schedule, which is grounded on numeric 
designations assigned to audiometric examination results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA 
purposes, hearing impairment is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 
(2008).

On the authorized audiological evaluation from the Veteran's 
December 1969 enlistment examination, pure tone thresholds, 
in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
15
LEFT
5
0
-5
15
45

Upon separation in May 1973, pure tone thresholds, in dB, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
45
LEFT
20
20
10
25
15

It was noted during the Veteran's October 2005 VA examination 
that it appeared that the May 1973 transcriber reversed the 
data for the Veteran's right and left ears.  The examiner 
noted that the separation examination indicated that the 
Veteran's left ear was now the one with normal hearing.  An 
April 1971 submarine applicant examination appears to support 
this theory, as it reflects normal hearing of the right ear 
with high frequency hearing loss of the left ear at 4000 Hz.  

The first evidence of record regarding the Veteran's hearing 
loss after separation from military duty is a private 
audiological report dated April 2005.  According to this 
report, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
25
80
LEFT
10
10
15
70
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  

The Veteran was afforded a VA audiometric examination in 
October 2005.  On the authorized audiological evaluation, 
pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
25
80
LEFT
15
15
20
75
90

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
The examiner diagnosed the Veteran with bilateral severe high 
frequency sensorineural hearing loss.  Speech recognition was 
noted to be excellent bilaterally.  

The examiner noted that the Veteran's hearing loss was 
present at the time of his enlistment with the military.  The 
examiner further concluded, essentially, that the Veteran's 
preexisting hearing loss was not aggravated by military 
service, noting that the Veteran's separation records 
indicated that there was no significant change in the 
Veteran's hearing loss.  The examiner also concluded that the 
Veteran's present hearing loss is not as likely as not to be 
related to his military service, noting that the Veteran has 
continued to hunt since his separation from service until the 
present.  

Based on the above evidence, the Board concludes that the 
Veteran's bilateral hearing loss did not manifest during his 
military service.  Also, the record demonstrates that the 
Veteran's hearing loss preexisted his military service, but 
was not aggravated as a result of the Veteran's active duty.  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  According to the October 2005 VA examiner, there was 
no significant increase in severity of the Veteran's hearing 
loss by the end of his military service.  As such, the 
independent medical evidence indicates that the Veteran's 
preexisting disorder did not increase in severity in service.  

The Board recognizes that the Veteran has stated that the 
evidence of record suggests that his hearing loss worsened 
during military service.  However, while the Veteran is 
competent to make statements regarding symptomatology such as 
hearing loss, he is not competent to testify as to the 
etiological manifestations regarding his continued decrease 
in hearing acuity.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter).  In the present case, 
while the Veteran has expressed a belief that his hearing 
loss worsened during his military service, the medical 
examiner of October 2005 concluded that the evidence did not 
reflect a significant change in the Veteran's hearing from 
enlistment to separation, indicating that it was not likely 
that his hearing loss was aggravated by military duty.  The 
Board finds the competent medical evidence to be more 
probative in this case.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for bilateral hearing loss must be 
denied.

Tinnitus

The Veteran contends that he is entitled to service 
connection for tinnitus as well.  Specifically, the Veteran 
contends that he has had a ringing in his ears ever since his 
military service.  Having reviewed the evidence of record, 
the Board concludes that the preponderance of the evidence of 
record does not support this claim.  As such, service 
connection is not warranted.  

The Veteran's service medical records do not indicate that 
the Veteran suffered from tinnitus during his military 
service.  The records are silent regarding complaints of, or 
treatment for, tinnitus or ringing of the ears.  According to 
the Veteran's August 1972 separation examination, his ears 
were normal at the time of separation.  There was no finding 
of tinnitus at this time, and the Veteran indicated in his 
report of medical history accompanying this examination that 
he did not then, nor had he ever, suffered from ear trouble.  
As such, the evidence demonstrates that the Veteran did not 
suffer from tinnitus at the time of his military service.  

The Veteran's post-service medical records also suggest that 
the Veteran did not suffer from tinnitus upon his separation 
from military service.  According to the April 2005 private 
audiological evaluation of record, the Veteran was negative 
for tinnitus at the time of examination.  According to the 
October 2005 VA examiner, the Veteran reported that his 
tinnitus began in the "last couple of years."  The Veteran 
further stated that he only experienced tinnitus, which he 
described as a buzzing sound, for about 15 minutes one time 
per month.  It was noted that the Veteran has continued to 
hunt since his separation from the military.  The examiner 
concluded that it was not likely that the Veteran's tinnitus 
was related to his military duty.  

Therefore, the competent medical evidence of record suggests 
that the Veteran's tinnitus is not related to his military 
service.  The record demonstrates that the Veteran did not 
have complaints of tinnitus upon separation from active duty 
in 1973.  Furthermore, the evidence suggests that the Veteran 
was found to not have tinnitus during a private evaluation in 
April 2005.  The October 2005 VA examiner then concluded that 
it was not likely that the Veteran's tinnitus began in 
military service, relying in part on the Veteran's own 
statements as to the date of onset and his post-service noise 
exposure.  

The Board has also considered the statements provided by the 
Veteran and his representative.  The Veteran's representative 
argued in the January 2007 VA Form 646 of record that the 
Veteran's statements alone is competent evidence establishing 
when the Veteran's tinnitus began.  The Board acknowledges 
that since tinnitus is difficult to diagnose through medical 
examination, the Veteran is presumed competent to present 
evidence of a diagnosis.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  However, the Board must then weigh 
the credibility of the evidence provided by the Veteran. See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In this case, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  Initially, the 
Board notes that there is conflicting evidence in the record 
as to when the Veteran's tinnitus began.  In the Veteran's 
March 2006 notice of disagreement, the Veteran stated that 
his tinnitus began during his military service.  However, 
during his October 2005 VA examination, the Veteran reported 
that his tinnitus began a "couple of years ago."  
Considering that the Veteran was out of service for more than 
30 years at the time of examination, a "couple of years" 
does not suggest that the Veteran's tinnitus dates all the 
way back to service.  Additionally, the Board notes that the 
Veteran was not clinically diagnosed with tinnitus until the 
October 2005 VA examination and was found to not have 
tinnitus in April 2005.  

In addition to the negative medical evidence and the 
conflicting statements made by the Veteran, the Board notes 
that a significant amount of time has elapsed between the end 
of the Veteran's active service and his first claim of 
tinnitus.  The first evidence of record of complaints of 
tinnitus is the Veteran's June 2005 claim.  As noted above, 
the Board may take into consideration the passage of a 
lengthy period of time in which the Veteran did not complain 
of the disorder at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence).  In this case, the absence of 
any complaints of tinnitus for more than 30 years after 
separation from service tends to establish that the Veteran's 
current tinnitus has not existed since the Veteran's military 
service.

In sum, while the Veteran has asserted that his tinnitus 
began during service, a preponderance of the evidence, 
including the Veteran's own subsequent statements, indicates 
that the Veteran's tinnitus did not begin during service or 
shortly thereafter.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for tinnitus must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


